Honorable Charles D. Travis Executive Director Texas Parks and Wildlife Department 4200 Smith School Road Austin, Texas 78744
Re: Authority of Parks and Wildlife Department to require reports on sales of fish by commercial fishermen.
Dear Mr. Travis:
You have asked whether the Texas Parks and Wildlife Department has authority to prescribe reporting procedures concerning the harvest and sale of saltwater fish.
The department has the responsibility for collecting statistical data on the fishing industry of the Texas coastal areas. Sec.66.209, Parks and Wildlife Code, V.T.C.S. That section provides:
§ 66.209. Statistical Reports
  (a) The department shall gather statistical information on the harvest of fish, shrimp, oysters, and other forms of edible marine life of the Texas coast.
  (b) The department shall prescribe and distribute the report form. The form shall be designed to allow for statistical information concerning the numbers and quantity by weight of seafood taken, the species taken, the kinds of equipment used, and the water from which the catch is made.
  (c) No dealer who purchases fish, shrimp, oysters, or other forms of edible marine life directly from the fisherman may fail to file the report with the department each month on or before the 10th day of the month. No dealer required to report may wilfully file an incorrect report.
  (d) Any dealer who violates Subsection (c) of this section is guilty of a misdemeanor and on conviction is punishable by a fine of not less than $10 nor more than $50.
See also Parks  Wildlife Code, §§ 61.061, 61.068.
The department has adopted rule 127.70.01.274 which requires the reporting of individual sales transactions of all saltwater fish. You ask whether the agency has the authority to prescribe such reports. It is our opinion that the department does have such authority under section 66.209(b) and the decision to use a monthly report heretofore used, or an individual sales transaction report filed monthly, rests within the reasonable discretion of the department.
 SUMMARY
The Parks and Wildlife Department may require reporting of sales of saltwater fish on either a monthly or individual transaction basis.
Very truly yours,
  Mark White Attorney General of Texas
  John W. Fainter, Jr. First Assistant Attorney General
  Ted L. Hartley Executive Assistant Attorney General
  Prepared by David B. Brooks Assistant Attorney General